                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ELBRYAN DEAMBRE NEAL,                       )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )         Case No. CIV-19-277-SLP
                                            )
DAVID PRATER, as district attorney for      )
  the Seventh Judicial District of          )
  Oklahoma, and in his individual           )
  capacity,                                 )
                                            )
             Defendant.                     )

                                      ORDER

      Plaintiff Elbryan Deambre Neal filed this 42 U.S.C. § 1983 suit against David

Prater, the district attorney for Oklahoma County.     See Am. Compl., Doc. No. 11.

Defendant filed a Motion to Dismiss [Doc. No. 16] based in Federal Rule of Civil

Procedure 12(b)(6) which now is at issue. See Resp., Doc. No. 19; Reply, Doc. No. 20.

Pursuant to 28 U.S.C. § 636, United States Magistrate Judge Bernard M. Jones issued a

Report and Recommendation [Doc. No. 21], in which he recommended that (i) Plaintiff’s

claims be dismissed in part pursuant to the Rooker-Feldman doctrine1 and (ii) the Court

determine it lacks jurisdiction over Plaintiff’s remaining challenges to state law upon

screening pursuant to 28 U.S.C. § 1915A. See R&R, Doc. No. 21. Plaintiff thereafter filed

an Objection [Doc. No. 22] to the R&R. The Court reviews de novo those portions of the




1
 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923).
R&R to which Plaintiff made specific objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3).

       Plaintiff is an inmate who was convicted of a number of crimes in state court.

During the crime for which he was convicted, the perpetrator required the victim to

transport him in her vehicle. He spoke on a cellular telephone while in the car. Later, a

cellular telephone not belonging to the victim (referred to by Plaintiff as “the Samsung cell

phone”) was located in the vehicle. According to Plaintiff, “[p]rior to trial[,] the phone

could have been swabbed for DNA analysis and compared to [a DNA] sample obtained

from the passenger door of the victim’s vehicle” that did not match Plaintiff’s DNA, but

the phone recovered from the victim’s vehicle was not swabbed (and therefore any DNA

present on the phone was not tested or compared). Am. Compl. 4, Doc. No. 11. Plaintiff

offered an alibi defense at trial that the jury rejected. He now asserts that “[t]esting

biological evidence [from the cellular telephone] would corroborate Plaintiff’s alibi

defense and establish [the] truthfulness of the Plaintiff.” Id. at 5. Plaintiff’s eventual goal

(but not his goal in the current lawsuit, in which he seeks only the Samsung phone to allow

DNA testing) is for his conviction to be overturned. See Resp. 5, Doc. No. 19.

       After his convictions were affirmed by the Oklahoma Court of Criminal Appeals,

Plaintiff sought DNA testing of three items in state court: “(1) DNA evidence collected

from the Samsung cell phone; (2) the Samsung cell phone itself; and (3) a swab taken from

a seat lever in the victim’s car.” Order, Neal v. Oklahoma, No. CF-2013-1319 (Okla. Cty.




                                              2
Oct. 31, 2018), Doc. No. 1-1.2 The state trial court determined that the first and third items

did not exist, so they could not be tested. See id. Plaintiff did not challenge the non-

existence of pre-collected DNA evidence on appeal; nor does he challenge it in this case.

The state trial court denied his request for new collection of DNA evidence from the

cellular phone via application of Okla. Stat. 22, §§ 1373.2 and 1373.4, and that decision

was affirmed by the Oklahoma Court of Criminal Appeals. Specifically, the state trial

court and the state appellate court found that Plaintiff did not satisfy requirements for

postconviction DNA testing found in § 1373.4(A)(1) and (A)(5). That statute, part of

Oklahoma’s postconviction DNA testing laws, states in relevant part:

       A court shall order DNA testing only if the court finds:
             1.      A reasonable probability that the petitioner would not have
             been convicted if favorable results had been obtained through DNA
             testing at the time of the original prosecution;
             2.      The request for DNA testing is made to demonstrate the
             innocence of the convicted person and is not made to unreasonably
             delay the execution of the sentence or the administration of justice;
             3.      One or more of the items of evidence the convicted person
             seeks to have tested still exists;
             4.      The evidence to be tested was secured in relation to the
             challenged conviction and either was not previously subject to DNA
             testing or, if previously tested for DNA, the evidence can be subjected
             to additional DNA testing that will provide a reasonable likelihood of
             more probative results; and


2
  Three of Plaintiff’s exhibits [Doc. Nos. 1-1, 1-2, and 1-3] were attached to his Complaint,
but not to his Amended Complaint. They are still referred to in the Amended Complaint,
and the failure to resubmit them as part of Plaintiff’s second pleading seems to have been
accidental. The Court finds these exhibits to be incorporated by reference into the
Amended Complaint such that the Court may consider them herein. See GFF Corp. v.
Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384-85 (10th Cir. 1997). Moreover,
the Oklahoma County District Court order [Doc. No. 1-1] and the Oklahoma Court of
Criminal Appeals order [Doc. No. 1-3] are documents of which the Court may take judicial
notice. See St. Louis Baptist Temple, Inc. v. FDIC, 605. F.2d 1169, 1172 (10th Cir. 1979).

                                              3
              5.      The chain of custody of the evidence to be tested is sufficient
              to establish that the evidence has not been substituted, tampered with,
              replaced or altered in any material respect or, if the chain of custody
              does not establish the integrity of the evidence, the testing itself has
              the potential to establish the integrity of the evidence. For purposes
              of this act, evidence that has been in the custody of law enforcement,
              other government officials or a public or private hospital shall be
              presumed to satisfy the chain-of-custody requirement of this
              subsection absent specific evidence of material tampering,
              replacement or alteration.

Okla. Stat. tit. 22, § 1373.4(A).

       Plaintiff then filed the instant lawsuit in this Court, in which he purports to “attack[]

the constitutionality of Oklahoma’s post-conviction DNA testing statutes and the adequacy

of access to biological material” and “requests access to the Samsung cell phone” to allow

him to perform his own DNA testing on any biological material that can be newly collected

from it. Am. Compl. 7, 14, Doc. No. 11.

       The state trial court, as affirmed by the Oklahoma Court of Criminal Appeals,

determined that Plaintiff did not meet the requirements of § 1373.4(A) for statute-based

DNA testing. To the extent that Plaintiff’s current action asks this Court to find that

Plaintiff does, in fact, meet the statute’s requirements, his action is barred by the Rooker-

Feldman doctrine.3 See Pickens v. Kunzweiler, No. 15-CV-504-JHP-PJC, 2016 WL

1651821, at *3-4 (N.D. Okla. Apr. 25, 2016). Put simply, the state court denied Plaintiff’s

request for access to certain evidence for testing based on § 1373.4(A), and Plaintiff now

asks this Court to require that he have access pursuant to § 1373.4(A) to the same evidence


3
  The state court action at issue for Rooker-Feldman purposes is not Plaintiff’s conviction
(subsequently affirmed), but the denial of Plaintiff’s request for postconviction DNA
testing pursuant to § 1373.4 (likewise subsequently affirmed, but in a separate appeal).

                                               4
for the same testing he was denied in state court. This request falls within the Rooker-

Feldman doctrine’s scope of “cases brought by state-court losers inviting district court

review and rejection of the state court’s judgments.” Skinner v. Switzer, 562 U.S. 521, 532

(2011) (quotation marks and citation omitted); see also Erlandson v. Northglenn Mun. Ct.,

528 F.3d 785, 789 (10th Cir. 2008) (“[A] complaint filed in a federal district court that

seeks review and reversal of a state-court judgment is properly dismissed under Rooker-

Feldman.”).

       Plaintiff relies on Skinner to argue otherwise. The Court recognizes that Skinner

found the Rooker-Feldman doctrine inapplicable in a postconviction DNA testing case

brought via § 1983 action. But it involves, in part, different circumstances than are present

here. In Skinner, the plaintiff was “not challeng[ing] the adverse [Texas Court of Criminal

Appeals] decisions themselves,” but instead “the Texas [postconviction DNA testing]

statute they authoritatively construed,” which he alleged to be unconstitutional. Skinner,

562 U.S. at 532. In determining whether the Rooker-Feldman doctrine applies, “a state-

court decision is not reviewable by lower federal courts, but a statute or rule governing the

decision may be challenged in a federal action.” Id. The § 1983 challenge in Skinner fell

into the latter category. This case is, at least in part, in the former category because Plaintiff

directly challenges the state court’s decision to deny Plaintiff access to certain physical

evidence for DNA testing under the state’s statutory scheme for making such

determinations. See Am. Compl., Doc. No. 11.

       Plaintiff faults Judge Jones for “not discuss[ing] the evidence that Plaintiff presented

[with his Amended Complaint] in support of his request for DNA testing to demonstrate


                                                5
the chain of custody [as required by § 1373.4(A)(5)] was sufficient.” Obj. 3, Doc. No. 22.

This evidence was not provided to the state courts who were first tasked with applying

§ 1373.4, and Plaintiff indicates no reason why such evidence was not or could not have

been submitted in the state court postconviction action. In essence, Plaintiff asks the Court

to reconsider the state court’s decision based on new evidence. But the appropriate place

to request such reconsideration is state court, to the extent allowed by applicable rules and

statutes. In this Court, consideration of such evidence in relation to § 1373.4(A) remains

barred by Rooker-Feldman. See Keeley v. Eller, No. 2:18-cv-1355, 2018 WL 6582785, at

*3 (S.D. Ohio Dec. 14, 2018); Bobrowsky v. Yonkers Courthouse, 777 F. Supp. 2d 692,

707 & n.20 (S.D.N.Y. 2011). In addition, because application of the Rooker-Feldman

doctrine is jurisdictional and a conclusion in Plaintiff’s favor based on the new evidence

he submits would still result in a reversal of the state court decision, the Court lacks

jurisdiction to consider the new evidence in relation to Plaintiff’s ability to meet the

requirements of § 1373.4(A). See Children of Mindy Hardway v. Dep’t of Health &

Human Res., No. 2:09-cv-1150, 2010 WL 148082, at *1 (S.D.W. Va. Jan. 11, 2010). The

evidence does not come into play regarding Plaintiff’s procedural or substantive due

process claims discussed infra.

       Plaintiff also asserts in his Complaint that this Court should order the Samsung

phone be made available to him for DNA testing notwithstanding his failure to meet the

requirements of § 1373.4(A) based on freestanding arguments rooted in due process.4


4
 In the R&R, the magistrate judge determined that Plaintiff’s broader, due-process-based
argument failed because the Court would be without “authority to order an injunction

                                             6
According to Plaintiff, “limiting access to DNA evidence [based on a party’s failure to

meet the requirements of § 1373.4(A)] when [he] meets the threshold requirements [for

postconviction DNA testing included in § 1373.2] is an unconstitutional denial of due

process.” Am. Compl. 14, Doc. No. 11. There are two possible ways by which Plaintiff

could succeed in such a claim: procedural due process and substantive due process. Both

avenues fail. “The Supreme Court has rejected the idea that individuals who have been

convicted of crimes have a substantive due process right to access DNA evidence.”

Pickens, 2016 WL 1651821, at *3 (discussing Dist. Attorney’s Office for Third Judicial

Dist. v. Osborne, 557 U.S. 52, 72-74 (2009)). Said differently, “there is no freestanding

constitutional right to access evidence for DNA testing, and . . . the federal courts may only

upset a state’s postconviction DNA access procedures if they are fundamentally inadequate

to vindicate substantive rights.” Alvarez v. Attorney Gen., 679 F.3d 1257, 1258-59 (11th

Cir. 2012). Plaintiff’s substantive due process claim fails to state a claim upon which relief

can be granted.



directing Defendant to grant Plaintiff access to the Samsung cellphone for DNA testing”
based on the necessity that Plaintiff meet the requirement in § 1373.4(A)(5). R&R 7, Doc.
No. 21. The Court disagrees because if Plaintiff could succeed on his due process challenge
to the requirements of § 1373.4(A), the Court would have authority to grant Plaintiff access
to the Samsung phone notwithstanding Plaintiff’s inability to meet the requirement in
§ 1373.4(A)(5). See Skinner, 562 U.S. at 525 (“[A] postconviction claim for DNA testing
is properly pursued in a § 1983 action. Success in the suit gains for the prisoner only access
to the DNA evidence, which may prove exculpatory, inculpatory, or inconclusive.”). But
see id. at 537 n.1 (Thomas, J., dissenting) (describing the “premise that the requested
relief—DNA testing—would be available in a procedural due process challenge” as
“questionable”). The Court therefore declines to adopt that part of the R&R and addresses
this portion of Plaintiff’s Complaint and Defendant’s arguments for dismissal of the same.
The Court finds that returning this case in part to the magistrate judge is unnecessary.

                                              7
       Procedural due process in the postconviction DNA testing realm was addressed by

the U.S. Supreme Court in Osborne, when it determined that Alaska law provided adequate

procedures to those who, postconviction, sought access to DNA evidence. Assuming that

Oklahoma law creates a liberty interest in Plaintiff being allowed access to the evidence he

seeks in order to perform postconviction DNA testing, the Court finds that the procedures

imposed by Okla. Stat. tit. 22, §§ 1373-1373.7 at least pass due-process muster. Plaintiff’s

procedural due process challenge could succeed only if the statutory procedure for

postconviction DNA testing “offends some principle of justice so rooted in the traditions

and conscience of our people as to be ranked as fundamental or transgresses a[] recognized

principle of fundamental fairness in operation.” Osborne, 557 U.S. at 69 (quotation marks

and citation omitted). “Federal courts may upset a State’s postconviction relief procedures

only if they are fundamentally inadequate to vindicate the substantive rights provided” by

state statute. Id. Clearing the bar set by Osborne is difficult, as demonstrated by the fact

that “[e]very court of appeals to have applied the Osborne test to a state’s procedure for

postconviction DNA testing has upheld the constitutionality of it.” Cromartie v. Shealy, -

-- F.3d ----, No. 19-14268, 2019 WL 5588745, at *5 (11th Cir. Oct. 30, 2019) (collecting

cases from the First, Second, Ninth, and Eleventh Circuits). Having examined Oklahoma’s

statutes and considered Plaintiff’s governing pleading and arguments, the Court finds that

the Osborne standard for a due process violation has not been met in this case. At a

minimum, Oklahoma’s procedures are on par with the procedures found to pass

constitutional muster in Osborne. Compare, e.g., Osborne, 557 U.S. at 69-70, with Okla.

Stat. tit. 22, § 1373.2(A) (extending the reach of Oklahoma’s postconviction DNA testing


                                             8
laws to any “person convicted of a violent felony crime or who has received a sentence of

twenty-five (25) years or more and who asserts that he or she did not commit such crime”

and who otherwise satisfies statutory requirements); id. (including, among others,

“[p]ersons currently incarcerated, civilly committed, on parole or probation or subject to

sex offender registration,” “[p]ersons convicted on a plea of not guilty, guilty or nolo

contendere,” and “[p]ersons deemed to have provided a confession or admission related to

the crime, either before or after conviction of the crime” in the list of those who may seek

postconviction DNA testing if they otherwise satisfy statutory requirements); id. § 1373.3

(providing a procedure for appointment of counsel for pro se litigants seeking

postconviction DNA testing); id. § 1373.4(A) (requiring that “the sentencing court . . . hold

a hearing to determine whether DNA forensic testing will be ordered” once threshold

statutory requirements are met); id. § 1373.4(D) (allowing the state court to require testing

be completed by the Oklahoma State Bureau of Investigation at the State’s expense); id.

§ 1373.5(A) (allowing for a variety of orders, including “setting aside or vacating the

judgment of conviction” and for new trial, based on the DNA testing results); and id.

§ 1373.7 (allowing for appeal of a state trial court order regarding postconviction DNA

testing). See Pickens, 2016 WL 1651821, at *4.5 Plaintiff accordingly fails to state a claim

based in procedural due process.


5
  The Court does not reach Defendant’s alternative arguments, such as whether Plaintiff
adequately alleges Defendant’s personal participation in the actions at issue or whether
claims asserted against Defendant in his individual capacity are subject to dismissal. See
Mot. 2 n.1, 8-9, Doc. No. 16. Nor does the Court understand Plaintiff’s passing reference
to a different state court case involving a different criminal defendant, which Plaintiff fails
to connect to the instant case. See Obj. 7, Doc. No. 22. To the extent Plaintiff alleges

                                              9
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

21] is ADOPTED IN PART by the Court, and Plaintiff’s Objection thereto [Doc. No. 22]

is OVERRULED.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [Doc. No. 16] is

GRANTED and Plaintiff’s § 1983 claims are DISMISSED WITH PREJUDICE. A

separate judgment will be entered contemporaneous herewith.

      IT IS SO ORDERED this 15th day of November, 2019.




Defendant’s decision to support postconviction DNA testing in a different criminal case—
the facts of which are wholly unknown based on Plaintiff’s brief—supports any of his
arguments in this case, the Court does not find Plaintiff’s undeveloped argument to be
persuasive.

                                          10
